Title: James Madison to Mann Butler, 11 October 1834
From: Madison, James
To: Butler, Mann


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Oct. 11. 1834.
                            
                        
                        
                         
                        I have recd. your letter of the 21. Ult in which you wish to obtain my recollection of what passed between
                            Mr. John Brown and me in 1788, on the overture of Gardoqui "that if the people of Kentucky would erect themselves into an
                            independent State, and appoint a proper person to negociate with him, he had authority for that purpose and would enter
                            into an arrangement with them for the exportation of their produce to New Orleans."
                        My recollection, with which, references in my manuscript papers accord, leaves no doubt that the overture was
                            communicated to me by Mr. Brown. Nor can I doubt, that, as stated by him, I expressed the opinion and apprehension, that a
                            knowledge of it in Kentucky might in the excitements there, be mischievously employed. This view of the subject evidently
                            resulted from the natural and known impatience of the people on the waters of the Mississippi, for a market for the
                            products of their exuberant soil; from the distrust of the Federal policy produced by the project for surrendering the use
                            of that river for a term of many years; and from a coincidence of the overture in point of time, with the plan on foot,
                            for consolidating the Union by arming it, with new powers, an object, to embarrass & defeat which, the
                            dismembering aims of Spain would not fail to make the most tempting sacrifices, and to spare no intrigues.
                        I owe it to Mr. Brown, with whom I was in intimate friendship, when we were associates in public life, to
                            observe that I always regarded him, whilst steadily attentive to the interests of his constituents, as duly impressed with
                            the importance of the Union and anxious for its prosperity.
                        Of the other particular enquiries in your letter my great age now in its 84th. year, and with more than the
                            usual infirmities, will I hope absolve me from undertaking to speak, without more authoritative aids to my Memory, than I
                            can avail myself of. In what relates to Genl. Wilkinson, Official investigations in the Archives of the War Department,
                            and the files of Mr. Jefferson, must of course be among the important sources of the light you wish for.
                        It would afford a pleasure to aid the interesting work which occupies your pen, by materials worthy of it.
                            But I know not that I could point to any which are not in print or in public offices, and which if not already known to
                            you, are accessible to your researches. I can only therefore wish for your historical task all the success which the
                            subject merits, and which is promised by the qualifications ascribed to the Author.
                        I regret the tardiness of this acknowledgment of your letter. My feeble condition and frequent interruptions
                            are the apology, which I pray you to accept with my respects & my cordial salutations
                        
                            
                                
                            
                        
                    